Case 2:17-cr-00419-AKK-TMP Document 299-2 Filed 10/18/18 Page 1 of 3            FILED
                                                                       2018 Oct-18 PM 03:57
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA




Health Consultation 

            Assessment of Soil Exposures in Communities 

                Adjacent to the Walter Coke, Inc. Site 

                   (a/k/a 35th Avenue Coke Site) 

                          Birmingham, AL 



                EPA FACILITY ID: ALN000410750




                         AUGUST 1, 2013




    U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES


          Agency for Toxic Substances and Disease Registry 

            Division of Community Health Investigations 

                      Atlanta, Georgia 30333 

    Case 2:17-cr-00419-AKK-TMP Document 299-2 Filed 10/18/18 Page 2 of 3
ATSDR Health Consultation: Community Soil Exposures, WCI Site, Birmingham, AL
Final Release


Summary


The Public Health Issues
              The purpose of this public health consultation (PHC) is to determine if past,
              present, and future exposures to soils in Collegeville, Harriman Park, and
              Fairmont communities are a public health hazard for people who live or work in
              the area. The United States Environmental Protection Agency (EPA) Region IV
              requested that the Agency for Toxic Substances and Disease Registry (ATSDR)
              evaluate environmental data collected from three communities that surround the
              Walter Coke Inc. facility in North Birmingham, Jefferson County, Alabama.
              Residents in the three communities of Collegeville, Harriman Park, and Fairmont
              are concerned about contaminated soil in their neighborhood and the effect that
              exposure to contaminants in the soils may be having on their health.

              Seventy-five properties within the nearby communities have been sampled for
              arsenic and polycyclic aromatic hydrocarbons. (A broad range of soil
              contaminants were measured and only arsenic and polycyclic aromatic
              hydrocarbons were detected above health screening values.) The polycyclic
              aromatic hydrocarbons (PAHs) were measured as benzo(a)pyrene toxic
              equivalents (BaP-TE). The BaP-TE concentration is the sum of 7 different PAHs
              with their concentrations adjusted for their toxicity relative to benzo(a)pyrene
              (BaP).

              Past exposures are addressed by evaluation of the soil contamination data from
              two sampling events (2005 and 2009) conducted for Walter Coke, Inc. and the
              pathways by which people may be exposed to those soils. As a result of those
              sampling events, Walter Coke, Inc. has agreed to remediate offsite properties with
              arsenic levels above 37 mg/kg and/or BaP-TE levels above 1.5 mg/kg. Sixteen
              residential properties and two schools have already been remediated. Present and
              future exposures to soil are addressed by evaluating whether those cleanup levels
              are protective of public health.

              In addition to the soil data evaluated in this health consultation, ATSDR is
              currently evaluating air monitoring data from the surrounding communities.
              Residents living adjacent to the WCI site may have exposures to site-related
              contaminants from breathing the contaminants that are released to the air. The
              pending Public Health Assessment of air monitoring data will include an
              evaluation of those contaminants that may be present in both air and soil.

Conclusions
              ATSDR has evaluated the past, present, and potential future exposures to
              residential soils in the communities adjacent to the WCI site. On the basis of the


                                               v 
 
      Case 2:17-cr-00419-AKK-TMP Document 299-2 Filed 10/18/18 Page 3 of 3
ATSDR Health Consultation: Community Soil Exposures, WCI Site, Birmingham, AL
Final Release

              likely exposure pathways and the available environmental data, ATSDR
              concludes the following:

              Arsenic Soil exposures to arsenic in sampled properties around the Walter Coke,
              Inc. site do not present a public health hazard with the possible exception of a
              child with pica behavior eating a large amount of soil from the property with the
              highest arsenic concentration. In this case, the pica child could develop short term
              health effects such as pain, nausea, vomiting, and diarrhea. Three of the sampled
              properties had average arsenic concentrations above the proposed cleanup value.
              Adverse health effects are not expected from arsenic soil exposures at properties
              with average arsenic concentrations below the proposed cleanup value.

              BaP-TE Soil exposures to BaP-TE in sampled properties around the Walter
              Coke, Inc. site do not present a public health hazard. Fifteen properties have
              average BaP-TE values above the proposed cleanup value Adverse health effects
              are not expected from BaP-TE soil exposures at properties with average BaP-TE
              concentrations below the proposed cleanup value.




    Recommendations
              ATSDR makes the following recommendations:
              1) Because pica exposures at the properties with the highest arsenic
              concentrations could produce short term health effects, several of the sampled
              properties with the highest contaminant concentrations should be remediated to
              decrease arsenic exposures (sixteen residential properties and two school yards
              have been or are proposed for remediation).
              2) ATSDR will complete the review of community-based air data to assess
              exposures to airborne contaminants and evaluate additional community-based soil
              data as it becomes available.



For More Information
If you have concerns about your health, you should contact your health care provider. For
questions or comments related to this Public Health Consultation please call ATSDR at 1-800-
CDC-INFO:




                                               vi 
 
